EXHIBIT 10.1
 
INDEMNITY AGREEMENT
 
This Indemnity Agreement (this “Agreement”) dated as of ___________, 201_, is
made by and between NovaBay Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), and _________________ (“Indemnitee”).
 
Recitals
 
A.           The Company desires to attract and retain the services of highly
qualified individuals as directors, officers, employees and agents.
 
B.           The Company’s bylaws (the “Bylaws”) require that the Company
indemnify its directors and officers to the extent not prohibited by the
Delaware General Corporation Law, as amended (the “Code”), subject to the
limitations set forth therein, and empowers the Company to indemnify
its employees and agents, as authorized by the Code, and such Bylaws expressly
provide that the indemnification provided therein is not exclusive and
contemplates that the Company may enter into separate agreements with its
directors, officers and other persons to set forth specific indemnification
provisions.
 
C.           Indemnitee does not regard the protection currently provided by
applicable law, the Company’s governing documents and available insurance as
adequate under the present circumstances, and the Company has determined that
Indemnitee and other directors, officers, employees and agents of the Company
may not be willing to serve or continue to serve in such capacities without
additional protection.
 
D.           The Company desires and has requested Indemnitee to serve or
continue to serve as a director, officer, employee or agent of the Company, as
the case may be, and has proffered this Agreement to Indemnitee as an additional
inducement to serve in such capacity.
 
E.           Indemnitee is willing to serve, or to continue to serve, as a
director, officer, employee or agent of the Company, as the case may be, if
Indemnitee is furnished the indemnity provided for herein by the Company.
 
Agreement
 
Now Therefore, in consideration of the mutual covenants and agreements set forth
herein, the parties hereto, intending to be legally bound, hereby agree as
follows:
 
1. Definitions.
 
(a) Agent.  For purposes of this Agreement, the term “agent” of the Company
means any person who:  (i) is or was a director, officer, employee or other
fiduciary of the Company or a subsidiary of the Company; or (ii) is or was
serving at the request or for the convenience of, or representing the interests
of, the Company or a subsidiary of the Company, as a director, officer, employee
or other fiduciary of a foreign or domestic corporation, partnership,  joint
venture, trust or other enterprise.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Expenses.  For purposes of this Agreement, the term “expenses” shall be
broadly construed and shall include, without limitation, all direct and indirect
costs of any type or nature whatsoever (including, without limitation, all
attorneys’, witness, or other professional fees and related disbursements, and
other out-of-pocket costs of whatever nature), actually and reasonably incurred
by Indemnitee in connection with the investigation, defense or appeal of a
proceeding or establishing or enforcing a right to indemnification under this
Agreement, the Code or otherwise, and amounts paid in settlement by or on behalf
of Indemnitee, but shall not include any judgments, fines or penalties actually
levied against Indemnitee for such individual’s violations of law. The term
“expenses” shall also include reasonable compensation for time spent by
Indemnitee for which he is not compensated by the Company or any subsidiary or
third party:  (i) for any period during which Indemnitee is not an agent, in the
employment of, or providing services for compensation to, the Company or any
subsidiary; and (ii) if the rate of compensation and estimated time involved is
approved by the directors of the Company who are not parties to any action with
respect to which expenses are incurred, for Indemnitee while an agent of,
employed by, or providing services for compensation to, the Company or any
subsidiary.
 
(c) Proceedings.  For purposes of this Agreement, the term “proceeding” shall be
broadly construed and shall include, without limitation, any threatened,
pending, or completed action, suit, arbitration, alternate dispute resolution
mechanism, investigation, inquiry, administrative hearing or any other actual,
threatened or completed proceeding, whether brought in the right of the Company
or otherwise and whether of a civil, criminal, administrative or investigative
nature, and whether formal or informal in any case, in which Indemnitee was, is
or will be involved as a party or otherwise by reason of:  (i) the fact that
Indemnitee is or was a director or officer of the Company; (ii) the fact that
any action taken by Indemnitee or of any action on Indemnitee’s part while
acting as director, officer, employee or agent of the Company; or (iii) the fact
that Indemnitee is or was serving at the request of the Company as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise, and in any such case described
above, whether or not serving in any such capacity at the time any liability or
expense is incurred for which indemnification, reimbursement, or advancement of
expenses may be provided under this Agreement.
 
(d) Subsidiary.  For purposes of this Agreement, the term “subsidiary” means any
corporation or limited liability company of which more than 50% of the
outstanding voting securities or equity interests are owned, directly or
indirectly, by the Company and one or more of its subsidiaries, and any other
corporation, limited liability company, partnership, joint venture, trust,
employee benefit plan or other enterprise of which Indemnitee is or was serving
at the request of the Company as a director, officer, employee, agent or
fiduciary.
 
(e) Independent Counsel.  For purposes of this Agreement, the term “independent
counsel” means a law firm, or a partner (or, if applicable, member) of such a
law firm, that is experienced in matters of corporation law and neither
presently is, nor in the past five (5) years has been, retained to represent:
(i) the Company or Indemnitee in any matter material to either such party, or
(ii) any other party to the proceeding giving rise to a claim for
indemnification hereunder.  Notwithstanding the foregoing, the term “independent
counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
2. Agreement to Serve.  Indemnitee will serve, or continue to serve, as a
director, officer, employee or agent of the Company or any subsidiary, as the
case may be, faithfully and to the best of his or her ability, at the will of
such corporation (or under separate agreement, if such agreement exists), in the
capacity Indemnitee currently serves as an agent of such corporation, so long as
Indemnitee is duly appointed or elected and qualified in accordance with the
applicable provisions of the bylaws or other applicable charter documents of
such corporation, or until such time as Indemnitee tenders his or her
resignation in writing; provided, however, that nothing contained in this
Agreement is intended as an employment agreement between Indemnitee and the
Company or any of its subsidiaries or to create any right to continued
employment of Indemnitee with the Company or any of its subsidiaries in any
capacity.
 
The Company acknowledges that it has entered into this Agreement and assumes the
obligations imposed on it hereby, in addition to and separate from its
obligations to Indemnitee under the Bylaws, to induce Indemnitee to serve, or
continue to serve, as a director, officer, employee or agent of the Company, and
the Company acknowledges that Indemnitee is relying upon this Agreement in
serving as a director, officer, employee or agent of the Company.
 
3. Indemnification.
 
(a) Indemnification in Third Party Proceedings.  Subject to Section 10 below,
the Company shall indemnify Indemnitee to the fullest extent permitted by the
Code, as the same may be amended from time to time (but, only to the extent that
such amendment permits Indemnitee to broader indemnification rights than the
Code permitted prior to adoption of such amendment), if Indemnitee is a party to
or threatened to be made a party to or otherwise involved in any proceeding, for
any and all expenses, actually and reasonably incurred by Indemnitee in
connection with the investigation, defense, settlement or appeal of such
proceeding.
 
(b) Indemnification in Derivative Actions and Direct Actions by the
Company.  Subject to Section 10 below, the Company shall indemnify Indemnitee to
the fullest extent permitted by the Code, as the same may be amended from time
to time (but, only to the extent that such amendment permits Indemnitee to
broader indemnification rights than the Code permitted prior to adoption of such
amendment), if Indemnitee is a party to or threatened to be made a party to or
otherwise involved in any proceeding by or in the right of the Company to
procure a judgment in its favor, against any and all expenses actually and
reasonably incurred by Indemnitee in connection with the investigation, defense,
settlement, or appeal of such proceedings.
 
4. Indemnification of Expenses of Successful Party.  Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee has been successful
on the merits or otherwise in defense of any proceeding or in defense of any
claim, issue or matter therein, including the dismissal of any action without
prejudice, the Company shall indemnify Indemnitee against all expenses actually
and reasonably incurred in connection with the investigation, defense or appeal
of such proceeding.
 
 
3

--------------------------------------------------------------------------------

 
 
5. Partial Indemnification.  If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of any
expenses actually and reasonably incurred by Indemnitee in the investigation,
defense, settlement or appeal of a proceeding, but is precluded by applicable
law or the specific terms of this Agreement to indemnification for the total
amount thereof, the Company shall nevertheless indemnify Indemnitee for the
portion thereof to which Indemnitee is entitled.
 
6. Advancement of Expenses.  To the extent not prohibited by law, the Company
shall advance  the expenses incurred by Indemnitee in connection with any
proceeding, and such advancement shall be made within twenty (20) days after the
receipt by the Company of a statement or statements requesting such advances
(which shall include invoices received by Indemnitee in connection with such
expenses but, in the case of invoices in connection with legal services, any
references to legal work performed or to expenditures made that would cause
Indemnitee to waive any privilege accorded by applicable law shall not be
included with the invoice) and upon request of the Company, an undertaking to
repay the advancement of expenses if and to the extent that it is ultimately
determined by a court of competent jurisdiction in a final judgment, not subject
to appeal, that Indemnitee is not entitled to be indemnified by the
Company.  Advances shall be unsecured, interest free and without regard to
Indemnitee’s ability to repay the expenses. Advances shall include any and all
expenses actually and reasonably incurred by Indemnitee pursuing an action to
enforce Indemnitee’s right to indemnification under this Agreement, or otherwise
and this right of advancement, including expenses incurred preparing and
forwarding statements to the Company to support the advances
claimed.  Indemnitee acknowledges that the execution and delivery of this
Agreement shall constitute an undertaking providing that Indemnitee shall, to
the fullest extent required by law, repay the advance if and to the extent that
it is ultimately determined by a court of competent jurisdiction in a final
judgment, not subject to appeal, that Indemnitee is not entitled to be
indemnified by the Company.  The right to advances under this Section shall
continue until final disposition of any proceeding, including any appeal
therein.  This Section 6 shall not apply to any claim made by Indemnitee for
which indemnity is excluded pursuant to Section 10(b).
 
7. Notice and Other Indemnification Procedures.
 
(a) Notification of Proceeding.  Indemnitee will notify the Company in writing
promptly upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document relating to any proceeding or matter
which may be subject to indemnification or advancement of expenses covered
hereunder.  The failure of Indemnitee to so notify the Company shall not relieve
the Company of any obligation which it may have to Indemnitee under this
Agreement or otherwise.
 
(b) Request for Indemnification and Indemnification Payments.  Indemnitee shall
notify the Company promptly in writing upon receiving notice of any demand,
judgment or other requirement for payment that Indemnitee reasonably believes to
be subject to indemnification under the terms of this Agreement, and shall
request payment thereof by the Company.  Indemnification payments requested by
Indemnitee under Section 3 hereof shall be made by the Company no later than
sixty (60) days after receipt of the written request of Indemnitee.  Claims for
advancement of expenses shall be made under the provisions of Section 6 herein.
 
 
4

--------------------------------------------------------------------------------

 
 
(c) Application for Enforcement.  In the event the Company fails to make timely
payments as set forth in Sections 6 or 7(b) above, Indemnitee shall have the
right to apply to any court of competent jurisdiction for the purpose of
enforcing Indemnitee’s right to indemnification or advancement of expenses
pursuant to this Agreement.  In such an enforcement hearing or proceeding, the
burden of proof shall be on the Company to prove that indemnification or
advancement of expenses to Indemnitee is not required under this Agreement or
permitted by applicable law.  Any determination by the Company (including its
Board of Directors, stockholders or independent counsel) that Indemnitee is not
entitled to indemnification hereunder, shall not be a defense by the Company to
the action nor create any presumption that Indemnitee is not entitled to
indemnification or advancement of expenses hereunder.
 
(d) Indemnification of Certain Expenses.  The Company shall indemnify Indemnitee
against all expenses incurred in connection with any hearing or proceeding under
this Section 7 unless the Company prevails in such hearing or proceeding on the
merits in all material respects.
 
8. Assumption of Defense.  In the event the Company shall be requested by
Indemnitee to pay the expenses of any proceeding, the Company, if appropriate,
shall be entitled to assume the defense of such proceeding, or to participate to
the extent permissible in such proceeding, with counsel reasonably acceptable to
Indemnitee.  Upon assumption of the defense by the Company and the retention of
such counsel by the Company, the Company shall not be liable to Indemnitee under
this Agreement for any fees of counsel subsequently incurred by Indemnitee with
respect to the same proceeding, provided that Indemnitee shall have the right to
employ separate counsel in such proceeding at Indemnitee’s sole cost and
expense.  Notwithstanding the foregoing, if Indemnitee’s counsel delivers a
written notice to the Company stating that such counsel has reasonably concluded
that there may be a conflict of interest between the Company and Indemnitee in
the conduct of any such defense or the Company shall not, in fact, have employed
counsel or otherwise actively pursued the defense of such proceeding within a
reasonable time, then in any such event the fees and expenses of Indemnitee’s
counsel to defend such proceeding shall be subject to the indemnification and
advancement of expenses provisions of this Agreement.
 
9. Insurance. To the extent that the Company maintains an insurance policy or
policies providing liability insurance for directors, officers, employees, or
agents of the Company or of any subsidiary (“D&O Insurance”), Indemnitee shall
be covered by such policy or policies in accordance with its or their terms to
the maximum extent of the coverage available for any such director, officer,
employee or agent under such policy or policies.  If, at the time of the receipt
of a notice of a claim pursuant to the terms hereof, the Company has D&O
Insurance in effect, the Company shall give prompt notice of the commencement of
such proceeding to the insurers in accordance with the procedures set forth in
the respective policies.  The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies.
 
[Alternative:  To the extent that the Company maintains an insurance policy or
policies providing liability insurance for directors, officers, employees, or
agents of the Company or of any other Enterprise, Indemnitee shall be covered by
such policy or policies in accordance with its or their terms to the maximum
extent of the coverage available for any such director, officer, employee or
agent under such policy or policies.  If, at the time of the receipt of a notice
of a claim pursuant to the terms hereof, the Company has director and officer
liability insurance in effect, the Company shall give prompt notice of the
commencement of such proceeding to the insurers in accordance with the
procedures set forth in the respective policies.  The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of the Indemnitee, all amounts payable as a result of such proceeding in
accordance with the terms of such policies.]
 
 
5

--------------------------------------------------------------------------------

 
 
10. Exceptions.
 
(a) Certain Matters.  Any provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement to
indemnify Indemnitee on account of any proceeding with respect to
(i) remuneration paid to Indemnitee if it is determined by final judgment or
other final adjudication that such remuneration was in violation of law (and, in
this respect, both the Company and Indemnitee have been advised that the
Securities and Exchange Commission believes that indemnification for liabilities
arising under the federal securities laws is against public policy and is,
therefore, unenforceable and that claims for indemnification should be submitted
to appropriate courts for adjudication, as indicated in Section 10(d) below);
(ii) a final judgment rendered against Indemnitee for an accounting,
disgorgement or repayment of profits made from the purchase or sale by
Indemnitee of securities of the Company against Indemnitee or in connection with
a settlement by or on behalf of Indemnitee to the extent it is acknowledged by
Indemnitee and the Company that such amount paid in settlement resulted from
Indemnitee's conduct from which Indemnitee received monetary personal profit,
pursuant to the provisions of Section 16(b) of the Securities Exchange Act of
1934, as amended, or other provisions of any federal, state or local statute or
rules and regulations thereunder; (iii) a final judgment or other final
adjudication that Indemnitee’s conduct was in bad faith, knowingly fraudulent or
deliberately dishonest or constituted willful misconduct (but only to the extent
of such specific determination); or (iv) on account of conduct that is
established by a final judgment as constituting a breach of Indemnitee’s duty of
loyalty to the Company or resulting in any personal profit or advantage to which
Indemnitee is not legally entitled.  For purposes of the foregoing sentence, a
final judgment or other adjudication may be reached in either the underlying
proceeding or action in connection with which indemnification is sought or a
separate proceeding or action to establish rights and liabilities under this
Agreement.
 
(b) Claims Initiated by Indemnitee.  Any provision herein to the contrary
notwithstanding, the Company shall not be obligated to indemnify or advance
expenses to Indemnitee with respect to proceedings or claims initiated or
brought by Indemnitee against the Company or its directors, officers, employees
or other agents and not by way of defense, except (i) with respect to
proceedings brought to establish or enforce a right to indemnification under
this Agreement or under any other agreement, provision in the Bylaws or
Certificate of Incorporation or applicable law, or (ii) with respect to any
other proceeding initiated by Indemnitee that is either approved by the Board of
Directors or Indemnitee’s participation is required by applicable law.  However,
indemnification or advancement of expenses may be provided by the Company in
specific cases if the Board of Directors determines it to be appropriate.
 
(c) Unauthorized Settlements.  Any provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement to indemnify Indemnitee under this Agreement for any amounts paid
in settlement of a proceeding effected without the Company’s written
consent.  Neither the Company nor Indemnitee shall unreasonably withhold consent
to any proposed settlement; provided, however, that the Company may in any event
decline to consent to (or to otherwise admit or agree to any liability for
indemnification hereunder in respect of) any proposed settlement if the Company
is also a party in such proceeding and determines in good faith that such
settlement is not in the best interests of the Company and its stockholders.
 
 
6

--------------------------------------------------------------------------------

 
 
(d) Securities Act Liabilities.  Any provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement to indemnify Indemnitee or otherwise act in violation of any
undertaking appearing in and required by the rules and regulations promulgated
under the Securities Act of 1933, as amended (the “Act”), or in any registration
statement filed with the SEC under the Act.  Indemnitee acknowledges that
paragraph (h) of Item 512 of Regulation S-K currently generally requires the
Company to undertake in connection with any registration statement filed under
the Act to submit the issue of the enforceability of Indemnitee’s rights under
this Agreement in connection with any liability under the Act on public policy
grounds to a court of appropriate jurisdiction and to be governed by any final
adjudication of such issue.  Indemnitee specifically agrees that any such
undertaking shall supersede the provisions of this Agreement and to be bound by
any such undertaking.
 
11. Nonexclusivity and Survival of Rights.  The provisions for indemnification
and advancement of expenses set forth in this Agreement shall not be deemed
exclusive of any other rights which Indemnitee may at any time be entitled under
any provision of applicable law, the Company’s Certificate of Incorporation,
Bylaws or other agreements, both as to action in Indemnitee’s official capacity
and Indemnitee’s action as an agent of the Company, in any court in which a
proceeding is brought, and Indemnitee’s rights hereunder shall continue after
Indemnitee has ceased acting as an agent of the Company and shall inure to the
benefit of the heirs, executors, administrators and assigns of Indemnitee.  The
obligations and duties of the Company to Indemnitee under this Agreement shall
be binding on the Company and its successors and assigns until terminated in
accordance with its terms.  The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place.
 
No amendment, alteration or repeal of this Agreement or of any provision hereof
shall limit or restrict any right of Indemnitee under this Agreement in respect
of any action taken or omitted by such Indemnitee in his or her corporate status
prior to such amendment, alteration or repeal.  To the extent that a change in
the Code, whether by statute or judicial decision, permits greater
indemnification or advancement of expenses than would be afforded currently
under the Company’s Certificate of Incorporation, Bylaws and this Agreement, it
is the intent of the parties hereto that Indemnitee shall enjoy by this
Agreement the greater benefits so afforded by such change.  No right or remedy
herein conferred is intended to be exclusive of any other right or remedy, and
every other right and remedy shall be cumulative and in addition to every other
right and remedy given hereunder or now or hereafter existing at law or in
equity or otherwise.  The assertion or employment of any right or remedy
hereunder, or otherwise, by Indemnitee shall not prevent the concurrent
assertion or employment of any other right or remedy by Indemnitee.
 
 
7

--------------------------------------------------------------------------------

 
 
12. Term.  This Agreement shall continue until and terminate upon the later of:
(a) five (5) years after the date that Indemnitee shall have ceased to serve as
a director or and/or officer, employee or agent of the Company; or (b) one (1)
year after the final termination of any proceeding, including any appeal then
pending, in respect to which Indemnitee was granted rights of indemnification or
advancement of expenses hereunder.
 
No legal action shall be brought and no cause of action shall be asserted by or
in the right of the Company against an Indemnitee or an Indemnitee's estate,
spouse, heirs, executors or personal or legal representatives after the
expiration of five (5) years from the date of accrual of such cause of action,
and any claim or cause of action of the Company shall be extinguished and deemed
released unless asserted by the timely filing of a legal action within such
five-year period; provided, however, that if any shorter period of limitations
is otherwise applicable to such cause of action, such shorter period shall
govern.
 
13. Subrogation.  In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who, at the request and expense of the Company, shall
execute all papers required and shall do everything that may be reasonably
necessary to secure such rights, including the execution of such documents
necessary to enable the Company effectively to bring suit to enforce such
rights.
 
14. Interpretation of Agreement.  It is understood that the parties hereto
intend this Agreement to be interpreted and enforced so as to provide
indemnification to Indemnitee to the fullest extent now or hereafter permitted
by law.
 
15. Severability.  If any provision of this Agreement shall be held to be
invalid, illegal or unenforceable for any reason whatsoever, (a) the validity,
legality and enforceability of the remaining provisions of the Agreement
(including without limitation, all portions of any paragraphs of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
are not themselves invalid, illegal or unenforceable) shall not in any way be
affected or impaired thereby; and (b) to the fullest extent possible, the
provisions of this Agreement (including, without limitation, all portions of any
paragraph of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that are not themselves invalid, illegal or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable and to give effect to
Section 14 hereof.
 
16. Amendment and Waiver.  No supplement, modification, amendment, or
cancellation of this Agreement shall be binding unless executed in writing by
the parties hereto.  No waiver of any of the provisions of this Agreement shall
be deemed or shall constitute a waiver of any other provision hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.
 
17. Notice.  Except as otherwise provided herein, any notice or demand which, by
the provisions hereof, is required or which may be given to or served upon the
parties hereto shall be in writing and, if by telegram, telecopy or telex, shall
be deemed to have been validly served, given or delivered when sent, if by
overnight delivery, courier or personal delivery, shall be deemed to have been
validly served, given or delivered upon actual delivery and, if mailed, shall be
deemed to have been validly served, given or delivered three (3) business days
after deposit in the United States mail, as registered or certified mail, with
proper postage prepaid and addressed to the party or parties to be notified at
the addresses set forth on the signature page of this Agreement (or such other
address(es) as a party may designate for itself by like notice).  If to the
Company, notices and demands shall be delivered to the attention of the
Secretary of the Company.
 
 
8

--------------------------------------------------------------------------------

 
 
18. Governing Law.  This Agreement shall be governed exclusively by and
construed according to the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
within Delaware.
 
19. Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute but one and the same Agreement.  Only one such
counterpart need be produced to evidence the existence of this Agreement.
 
20. Headings.  The headings of the sections of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction hereof.
 
21. Entire Agreement.  This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
agreements, understandings and negotiations, written and oral, between the
parties with respect to the subject matter of this Agreement; provided, however,
that this Agreement is a supplement to and in furtherance of the Company’s
Certificate of Incorporation, Bylaws, the Code and any other applicable law, and
shall not be deemed a substitute therefor, and does not diminish or abrogate any
rights of Indemnitee thereunder.
 
 
9

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have entered into this Agreement
effective as of the date first above written.
 

  NOVABAY PHARMACEUTICALS, INC.          
 
By:
/s/        Ramin (“Ron”) Najafi, Ph.D.      
President and Chief Executive Officer
         

 

  INDEMNITEE                     Signature of Indemnitee                    
Print or Type Name of Indemnitee
 

 
 